Citation Nr: 1607548	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-21 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Service connection for coronary artery disease, claimed as heart disease, due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Donald G. Fernstrom, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with coronary artery disease.

2.  Resolving all doubt in the Veteran's favor, his job duties and unique personal actions regularly placed him in close proximity to the perimeter of Ubon Royal Thai Air Force Base (RTAFB) during service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with coronary artery disease and maintains that the condition is due to herbicide exposure during his service at Ubon RTAFB in Thailand.  Specifically, the Veteran asserts that his military occupational specialty required him to work near the perimeter of the base where herbicides were sprayed.  The Veteran has provided sworn testimony and photographic evidence in support of his assertions.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including coronary artery disease, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Ubon. VBA Manual M21-1, IV.ii.1.H.5. While the VBA M21 Manual is generally not binding on the Board, based on the manual and supporting material it is generally presumed that herbicides were hand sprayed around the perimeter of identified bases in Thailand. 38 C.F.R. § 19.5; VBA Manual M21-1, IV.ii.1.H.5.

In making all determinations, the Board must fully consider the lay assertions of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service records confirm that the Veteran was stationed at Ubon RTAFB where herbicides were presumptively used along the base perimeter.  Although there is little in the record to support the Veteran's assertions of routinely being required to be near to the base perimeter, there is likewise little in the record showing that he was not there.  Resolving all doubt in the Veteran's favor, the Board finds the Veteran's report of routine exposure to areas along the perimeter of his airbase to be credible and reasonable, and therefore, that he was at least as likely as not exposed to herbicides during service.  38 C.F.R. § 3.102.  As such, service connection is warranted for coronary artery disease on a presumptive basis.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


